Name: Third Commission Directive 82/957/EEC of 22 December 1982 amending the Annex to Council Directive 79/373/EEC on the marketing of compound feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1982-12-31

 Avis juridique important|31982L0957Third Commission Directive 82/957/EEC of 22 December 1982 amending the Annex to Council Directive 79/373/EEC on the marketing of compound feedingstuffs Official Journal L 386 , 31/12/1982 P. 0042 - 0042 Finnish special edition: Chapter 3 Volume 15 P. 0225 Spanish special edition: Chapter 03 Volume 26 P. 0238 Swedish special edition: Chapter 3 Volume 15 P. 0225 Portuguese special edition Chapter 03 Volume 26 P. 0238 ++++THIRD COMMISSION DIRECTIVE OF 22 DECEMBER 1982 AMENDING THE ANNEX TO COUNCIL DIRECTIVE 79/373/CEE ON THE MARKETING OF COMPOUND FEEDINGSTUFFS ( 82/957/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 79/373/EEC OF 2 APRIL 1979 ON THE MARKETING OF COMPOUND FEEDINGSTUFFS ( 1 ) , AS LAST AMENDED BY COMMISSION DIRECTIVE 80/695/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 10 ( A ) THEREOF , WHEREAS IT IS SPECIFIED IN DIRECTIVE 79/373/EEC THAT THE CONTENTS OF THE ANNEX THERETO SHALL BE ADJUSTED IN THE LIGHT OF ADVANCES IN SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS EXPERIENCE OF THE APPLICATION OF DIRECTIVE 79/373/EEC HAS MADE IT CLEAR THAT CERTAIN PROVISIONS ON THE MARKETING OF COMPOUND FEEDINGSTUFFS REQUIRE ADJUSTMENT ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEX TO DIRECTIVE 79/373/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . IN ITEM 5.2 , " - CRUDE ASH " IS DELETED . 2 . IN ITEM 6.1 : ( A ) " - SOLUBLE PROTEIN " IS DELETED ; ( B ) " - TOTAL SUGAR PLUS STARCH " IS ADDED . 3 . IN ITEMS 6.2 , 6.3 AND 8.2 " - SOLUBLE PROTEIN " IS DELETED . 4 . IN ITEM 7 , THE FOLLOWING IS ADDED : " 7.3 . CONTENTS AS REGARDS ANALYTICAL CONSTITUENTS OF MINERAL FEEDINGSTUFFS : - CRUDE ASH . " 5 . IN ITEM 8.1 , " - TOTAL SUGAR PLUS STARCH " IS ADDED . 6 . IN ITEM 9.1.3 , " AND TOTAL SUGAR PLUS STARCH " IS ADDED AFTER " STARCH " . ARTICLE 2 THE MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THE DIRECTIVE ON 1 JANUARY 1985 , AND SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 22 DECEMBER 1982 . FOR THE COMMISSION PAUL DALSAGER MEMBER OF THE COMMISSION ( 1 ) OJ NO L 86 , 6 . 4 . 1979 , P . 30 . ( 2 ) OJ NO L 188 , 22 . 7 . 1980 , P . 23 .